Citation Nr: 1543055	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the right heel with residual degenerative joint disease (DJD).

2.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the left heel with residual degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that awarded service connection for the left and right heel disabilities and assigned an initial 10 percent rating, effective from February 23, 2011, for each foot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO on June 12, 2015.  The letter notifying him of his hearing, dated April 15, 2015, was sent to him at an address on Simpson Road.  However, letters previously mailed to him and returned as undeliverable showed that his current address was on W. Lakewood Drive.  The Veteran did not appear for the hearing scheduled on June 12, 2015.  Given the lack of clarity concerning his mailing address, a remand is required to reschedule him for a hearing before the Board with notice sent to him at his current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to clarify the Veteran's current mailing address.  As noted above, the April 15, 2015 letter notifying him of his hearing was sent to him at an address on Simpson Road.  However, letters previously mailed to him and returned as undeliverable showed that his current address was on W. Lakewood Drive.  Document all efforts concerning verification of the Veteran's current mailing address.

2.  Then, schedule the Veteran for a hearing before the Board at the RO.  Notify him of the date, time, and location of this hearing at his current address of record.  Put a copy of this notification letter in the Veterans Benefits Management System (VBMS) e-folder.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




